Case: 1:20-cv-07379 Document #: 1 Filed: 12/14/20 Page 1 of 10 PagelD #:1

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHRN DISTRICT OF ILLINOIS EASTERN DIVISION

RABIE CHILLMON,
Plaintiff,
Case No.::

Vv.

VILLAGE OF EVERGREEN PARK, a
Municipal corporation,

Judge:

ee a

Defendant.
COMPLAINT

NOW COMES, Plaintiff, RABIE CHILLMON (hereinafter “Plaintiff” or “Chillmon”),
by and through her attorneys, Seth R. Halpern and Meredith W. Buckley of Malkinson &
Halpern, P.C., and for her Complaint at Law against Defendant VILLAGE OF EVERGREEN
PARK (hereinafter “Defendant” or “Evergreen Park”), states as follows:

I. Nature of the Case

1, Plaintiff, RABIE CHILLMON, was employed as a Police Clerk with the Police
Department of the Village of Evergreen Park from approximately July 1, 2019, through her
termination on March 31, 2020.

2. This is an individual action brought by Plaintiff for discrimination and a hostile
work environment based upon Plaintiff's national origin and retaliation in violation of Title VI
of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000¢e et seq.

3. As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues
to suffer lost wages and benefits and significant related emotional distress. Plaintiff seeks all
damages she is entitled to under law, including compensatory damages, reasonable attorneys’

fees and costs and other appropriate legal and equitable relief.
Case: 1:20-cv-07379 Document #: 1 Filed: 12/14/20 Page 2 of 10 PagelD #:2

Il. Jurisdiction and venue

4. This Court has jurisdiction pursuant to Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. § 2000e et seg. pursuant to 28 U.S.C. § 1367.

5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because
substantial parts of the events or omissions giving rise to the claims herein occurred in this
judicial district and this is where the Plaintiff suffered the primary harm from Defendant’s
actions.

Ill. Parties

6. Plaintiff is a citizen of the United States and, for all times relevant, resides in
Cook County, Illinois.

7. Plaintiff's national origin is Albanian and she is an immigrant to the United
States.

8. Defendant, Village of Evergreen Park, is a municipal corporation, which is
located in Cook County, Illinois.

9. At all times relevant, Defendant qualified as an employer as defined by Title VII
of the Civil Rights Act, 42 U.S.C. § 2000e(b).

10. At all times relevant, Plaintiff qualified as an employee as defined by Title VII of
the Civil Rights Act, 42 U.S.C. § 2000e(f).

IV. Administrative Requirements

11. Plaintiff complied with all administrative requirements by timely filing a Charge

of Discrimination with the U.S. Equal Employment Opportunity Commission (EEOC) based on

discrimination/hostile work environment and retaliation.
Case: 1:20-cv-07379 Document #: 1 Filed: 12/14/20 Page 3 of 10 PagelD #:3

12. Plaintiffs initial Charge of Discrimination was filed on February 27, 2020, which
alleged national origin discrimination/hostile work environment and retaliation. A true and
correct copy of such Charge of Discrimination is attached as Exhibit 1, hereto.

13. On May 7, 2020, Plaintiff amended her Charge of Discrimination alleging further
discrimination/hostile work environment and retaliation including her termination which
occurred on March 31, 2020. A true and correct copy of Plaintiff's Amended Charge of
Discrimination is attached hereto as Exhibit 2.

14. On October 2, 2020, Plaintiff, received a Dismissal and Notice of Suit Rights
from the EEOC for her above-mentioned Charge and Amended Charge of Discrimination, and,
accordingly, this Complaint is timely filed. A true and correct copy of the Dismissal and Notice
of Suit Rights is attached hereto as Exhibit 3.

V. Factual Allegations

15. Plaintiff was hired as a Police Clerk for the Village of Evergreen Park Police
Department on July 1, 2019.

16. Throughout the course of her employment with the Evergreen Park, Plaintiff
performed her job duties satisfactorily and met Defendant’s legitimate expectations.

17. Within a few days of Plaintiff's hiring, Defendant’s employee, “Ann”, was
training Plaintiff in her job duties and she began making derogatory and harassing remarks
about Plaintiff's status as an immigrant, including but not limited to telling Plaintiff that she
should quit her job and live on food stamps, “like every other immigrant.”

18. Plaintiff found her trainer Ann’s comments to be highly offensive, insulting and
harassing regarding her national origin and status as an immigrant. Plaintiff immediately

reported such comments to Frank Clarin, Record Supervisor. Supervisor Clarin did not address
Case: 1:20-cv-07379 Document #: 1 Filed: 12/14/20 Page 4 of 10 PagelD #:4

Plaintiff's complaints, took no effective action with regard to Plaintiff's Complaints, and
refused to change Plaintiffs trainer at that time.

19. Eventually, another trainer was assigned to Plaintiff. This next trainer “Laurie”
told Plaintiff that she did not have time for her and that “she hated people from other countries
because they come here and take our good jobs and benefits.” Laurie also told Plaintiff “you all
need to stay in your f--ing country and build your own country.”

20. Plaintiff found trainer Laurie’s comments to be highly offensive, insulting and
harassing regarding her national origin and status as an immigrant.

21. In addition to the harassing and derogatory comments made by Plaintiff’ s trainers,
Ann and Laurie, and as her employment with Defendant continued, Plaintiff was repeatedly
subjected to further hostile, discriminatory and derogatory comments and behaviors related to
her national origin which included but are not limited to:

a. being subjected to derogatory comments about her accent;

b. being ignored when asking work-related questions;

c. being offered little help from co-workers;

d. being constantly told to quit or being subjected to threats of termination;

e. being subjected to harsher tones, dismissive language, insults and aggression
from non-immigrant co-workers and supervisors;

f{. being subjected to harsher and more negative terms and conditions of
employment than similarly situated non-immigrant co-workers;

g. being subjected to harsher and more exacting scrutiny for work related matters
than similarly situated non-immigrant co-workers; and

h. being subjected to repeated and continuous comments that were degrading and
harassing toward immigrants.

22, Beginning in late July 2019, and continuing through her employment, Plaintiff
Case: 1:20-cv-07379 Document #: 1 Filed: 12/14/20 Page 5 of 10 PagelD #:5

complained, both verbally and in writing, of the above harassing and discriminatory behavior to
Supervisor Clarin, Police Chief Saunders, Sergeant Salazar, Deputy Chief Peter Donovan, and
Sergeant Trujillo.

23. Despite Plaintiff's repeated complaints, no remedial actions were taken by
Defendant to end the harassing and discriminatory behavior so complained of by Plaintiff,

24. On December 10, 2019, Plaintiff filed a written complaint with Sergeant Trujillo
reporting that a co-worker had referred to her as a “f---ing immigrant.”

25. Defendant took no remedial action in response to Plaintiff's December 10, 2019,
written complaint.

206. On January 6, 2020, Chief Saunders met with Plaintiff regarding her complaints
of national origin discrimination and hostile work environment. Chief Saunders was hostile and
dismissive of Plaintiff's complaints and told Plaintiff that she was required to take a polygraph
test to substantiate her repeated complaints of discrimination and retaliation. Plaintiff took Chief
Saunders’ demands of a polygraph test as a threat.

27, On January 7, 2020, Plaintiff, through her counsel, sent a letter to Defendant
complaining of the continued and repeated harassment and discrimination based on her national
origin and further complaining that subjecting Plaintiff to a polygraph test and threatening her
employment was further retaliation for her protected acts of complaining and reporting such
discrimination and harassment.

28. As the discrimination, harassment and retaliation did not stop, on February 27,
2020, Plaintiff filed a Charge of Discrimination with the U.S. Equal Employment Opportunity
Commission, alleging that Defendant was engaging in unlawful discrimination/hostile work

environment and retaliation.
Case: 1:20-cv-07379 Document #: 1 Filed: 12/14/20 Page 6 of 10 PagelD #:6

29. Following Plaintiff's reports and complaints of discrimination and harassment
based on her national origin, Defendant engaged in numerous retaliatory acts which included but
are not limited to:

a. threatening Plaintiff's employment;

b. subjecting Plaintiff to harsher and more negative terms and conditions of
employment;

c. subjecting Plaintiffto harsher and more exacting work related scrutiny;
d. subjecting Plaintiff to unwarranted verbal and written reprimands;
e. dismissing Plaintiff's continued complaints of discrimination and harassment;
f suspending Plaintiff for one day;
g. threatening Plaintiff with a polygraph test; and
h. terminating Plaintiff's employment.
30. On March 25, 2020, Plaintiff again complained to Defendant that a co-worker,
Clerk Synder, treated her disrespectfully and inappropriately.
31. Similar to Plaintiffs prior complaints, Defendant dismissed Plaintiff's March 25,
2020, complaint and accused Plaintiff of being untruthful.
32. On March 31, 2020, Defendant terminated Plaintiff's employment claiming
Plaintiff reports of hostile treatment were “without merit and completely unfounded.”
33. In reality, Defendant terminated Plaintiff because of her national origin and in
retaliation for her repeated and continued reports of discrimination and harassment based on her
national origin.

COUNTI
National Origin Discrimination and Hostile Work Environment

34. Plaintiff restates paragraphs 1-33 of the Complaint as if fully set forth herein.
Case: 1:20-cv-07379 Document #: 1 Filed: 12/14/20 Page 7 of 10 PagelD #:7

35. Plaintiff is Albanian, and an immigrant to the United States.

36. As set forth herein, beginning immediately upon her hiring and continuing

throughout her employment, Plaintiff was subjected to repeated derogatory and discriminatory

comments and acts by Defendant and Defendant’s employees and agents because of her national

origin and status as an immigrant.

37. Plaintiff was subjected to repeated and continuous adverse employment actions by

Defendant and Defendant’s employees and agents because of her national origin and status as an

immigrant which included but is not limited to:

a. Pervasive and severe discrimination and harassment based on her national
origin which impacted her ability to complete her work and was offensive,
insulting, embarrassing, intimidating and made her extremely uncomfortable;

b. Subjecting Plaintiff to more negative terms and conditions of employment;

c. Subjecting Plaintiff to harsher and more exacting work scrutiny;

d. Subjecting Plaintiff to unwarranted written and verbal reprimands;

e. Ignoring Plaintiffs repeated complaints of harassment and discrimination;

f. Subjecting Plaintiff to repeated threats of termination;

g. Suspension; and

h. Termination;

38. Defendant’s course of conduct showed a disregard for Plaintiff's right to have an

employment environment free from unlawful discrimination based on her national origin.

39. In engaging in the unlawful employment practices set forth herein, Defendant

acted knowingly, with malice and/or with conscious disregard for Plaintiff's right to work in an

environment free from unlawful discrimination.

40, The aforementioned incidents constituted a hostile work environment and,
Case: 1:20-cv-07379 Document #: 1 Filed: 12/14/20 Page 8 of 10 PagelD #:8

accordingly, unlawful employment practices in violation of Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e ef seg.

41. Asaresult of the unlawful employment practices complained of herein, Plaintiff
has and continues to experience lost wages and benefits and has and continues to suffer
emotional pain and suffering.

WHEREFORE, Plaintiff, RABIE CHILLMON, respectfully requests that this

Court enter an Order:

(a) Declaring the conduct of Defendant, VILLAGE OF EVERGREEN PARK,
and its agents and employees, as described herein, is in violation of Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.,

(b) Awarding Plaintiff all lost wages and benefits and other compensation she has
lost and continues to lose, including interest, as a result of Defendant’s
conduct;

(c) Awarding Plaintiff compensatory damages;

(d) Awarding Plaintiff damages for all related emotional distress;

(e) Awarding Plaintiff reasonable attorneys’ fees and costs; and

(f) Awarding Plaintiff any other and further relief this Court deems just and
proper.

COUNT II
Retaliation

42. Plaintiff restates paragraphs 1-33 of the Complaint as if fully set forth herein.

43. As set forth herein, beginning in late July 2019 and continuing throughout her
employment, Plaintiff complained both verbally and in writing to numerous individuals
including Supervisor Clarin, Police Chief Saunders, Sergeant Salazar, Deputy Chief Peter

Donovan, and Sergeant Trujillo.
Case: 1:20-cv-07379 Document #: 1 Filed: 12/14/20 Page 9 of 10 PagelD #:9

44, Plaintiff additionally filed a Charge of Discrimination with the U.S. Equal
Employment Opportunity Commission on February 27, 2020, alleging Defendant engaged in
repeated and continuous discrimination and created a hostile work environment and was further
retaliating against Plaintiff.

45. Despite Plaintiff's repeated complaints, reports, expressions of disapproval, and
filing of Charges of Discrimination, Defendant took no remedial action to stop the harassment,
discrimination and retaliation so complained of by Plaintiff.

46. As set forth herein, Defendant took numerous retaliatory actions against Plaintiff
for her protected acts of reporting and complaining of what she, in good faith, believed to be
unlawful discrimination and harassment based on her national origin and her complaints of
retaliation related to such complaints and reports.

47. Ultimately, Defendant terminated Plaintiff in retaliation for her complaints and
reports of harassment, discrimination and retaliation related to such complaints and reports.

Ag. In engaging in the unlawful employment practices set forth herein, Defendant
acted knowingly, with malice and/or with conscious disregard for Plaintiff's rights to work in an
environment free from unlawful discrimination.

49. The aforementioned incidents constituted unlawful and retaliatory employment
practices in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

50. As aresult of the unlawful employment practices complained of herein, Plaintiff
has and continues to experience lost wages and benefits and has and continues to suffer
emotional pain and suffering.

WHEREFORE, Plaintiff, RABIE CHILLMON, respectfully requests that this

Court enter an Order:
Case: 1:20-cv-07379 Document #: 1 Filed: 12/14/20 Page 10 of 10 PagelD #:10

(a) Declaring the conduct of Defendant the VILLAGE OF EVERGREEN PARK,
and its agents and employees, as described herein, is in violation of Title VI
of the Civil Rights Act of 1964, 42 U.S.C. § 2000¢e ef segq.;

(b) Awarding Plaintiff all lost wages and benefits and other compensation she has
lost and continues to lose, including interest, as a result of Defendant’s

conduct;
(c) Awarding Plaintiff compensatory damages;
(d) Awarding Plaintiff damages for all related emotional distress;
(ec) Awarding Plaintiff reasonable attorneys’ fees and costs; and

(f) Awarding Plaintiff any other and further relief this Court deems just and
proper.

PLAINTIFF DEMANDS A TRIAL BY JURY

Respectfully Submitted,

 

 

Seth R. Halpern

Meredith W. Buckley
MALKINSON & HALPERN, P.C.
33 N. Dearborn Street, Suite 1540
Chicago, Illinois 60602

(312) 427-9600
shalpern@mhtriallaw.com
mbuckley(@mhtriallaw.com

 

10
